DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 7/18/2022, which has been entered and made of record. Claims 1, 3, 5-6, 9-12, 15, 17 and 19-20 have been amended. Claim 13 is cancelled. Claims 1-12, 14-20 are pending in the application.
Allowable Subject Matter
Claims 1-12, 14-20 (renumbered as 1-19) are allowed.
The following is the examiner’s statement of reasons for allowance:
Regarding claim 1, prior arts of record taken alone or in combination fail to reasonably disclose or suggest the limitation of method further comprising –
storing texture reconstruction information defining how to combine the plurality of parts to render the first texture, wherein the storing of the plurality of parts in the texture atlas comprises: comparing the plurality of parts to each other to identify a plurality of repeated parts among the plurality of parts, the repeated parts comprising parts of the first texture which contain similar or identical image content to each other, and based on the plurality of repeated parts being identified, storing only one of the repeated parts in the texture atlas.
Independent claim 17 recites allowable features similar to claim 1 discussed above, and is thus allowable.
For further details regarding reasons of allowance of claims 1-12, 14-20 please refer to the Office Action of 4/28/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619